ELECTRONIC RECORD




           01-14-00513-CR                                        EVADING ARREST &


COA#       01-14-00514-CR                        OFFENSE:        POSS. OF CONT. SUB.


STYLE:     burton, aaron charles                 COUNTY:         Harris

COA DISPOSITION:      AFFIRM                     TRIAL COURT:    351st District Court



DATE: 04/09/2015                 Publish: NO     TC CASE #:      1330898 & 1330899




                        IN THE COURT OF CRIMINAL APPEALS
                                                                                  nrws
STYLE:   BURTON, AARON CHARLES v.                     CCA#:

     no        se                     Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
                                                      JUDGE:
DATE:           CLtf«*S/^Zfi/5                        SIGNED:                           PC:

JUDGE:          ^6^, 6«^c^»u~^                        PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD